 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:18-MC-00145-TLN-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $28,000.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Ryan

18 Raczkowski (“Raczkowski”), by and through their respective counsel, as follows:

19          1.     On or about June 27, 2018, claimant Raczkowski filed a claim in the administrative

20 forfeiture proceedings with the United States Postal Inspection Service with respect to the

21 Approximately $28,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

22 April 13, 2018.

23          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit

24 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

25 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person
26 other than the claimant has filed a claim to the defendant currency as required by law in the

27 administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
29                                                                           Stipulation and Order to Extend Time to File
                                                                                                              Complaint
30
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 2 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 3 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 4 the parties. That deadline was September 25, 2018.

 5          4.      By Stipulation and Order filed September 28, 2018, the parties stipulated to extend to

 6 December 24, 2018, the time in which the United States is required to file a civil complaint for

 7 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 8 currency is subject to forfeiture.
 9          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

10 extend to February 22, 2019, the time in which the United States is required to file a civil complaint for

11 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

12 currency is subject to forfeiture.

13          5.      Accordingly, the parties agree that the deadline by which the United States shall be

14 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

15 alleging that the defendant currency is subject to forfeiture shall be extended to February 22, 2019.

16    Dated:     12/19/2018                                  MCGREGOR W. SCOTT
                                                             United States Attorney
17

18                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
19                                                           Assistant U.S. Attorney
20

21    Dated:     12/19/2018                                  /s/ Kendell K. Ali
                                                             KENDELL K. ALI
22                                                           Attorney for Ryan Raczkowski
                                                             (As authorized via phone)
23
            IT IS SO ORDERED.
24
     Dated: December 27, 2018
25
26

27                                                       Troy L. Nunley
                                                         United States District Judge
28
                                                         2
29                                                                            Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
